Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2022

                                      No. 04-22-00572-CV

FRITZ MANAGEMENT, LLC, Fries Restaurant Management, LLC, and Sun Holdings, Inc.,
                              Appellants

                                                v.

                           ALFORTISH CONTRACTORS, LLC,
                                      Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI07323
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        On September 2, 2022, appellants filed a notice of interlocutory appeal seeking to appeal
the trial court’s denial of their motion to compel arbitration. However, the clerk’s record does
not contain an order denying appellants’ motion to compel arbitration. Instead, it contains
unsigned, typewritten judge’s notes stating: “Motion to Compel Arbitration DENIED on the
grounds of waiver.”
        Rule 26.1 of the Texas Rules of Appellate Procedure “provides that a notice of
interlocutory appeal ‘must be filed within 20 days after the judgment or order is signed.’”
Archer v. Tunnell, No. 05-15-00459-CV, 2016 WL 519632, at *3 (Tex. App.—Dallas Feb. 9,
2016, no pet.) (mem. op.) (quoting TEX. R. APP. P. 26.1(b)). “Therefore, an interlocutory appeal
may be perfected only from a [signed,] written order . . . .” Archer, 2016 WL 519632, at *3; see
also Cordova v. Harkins, No. 01-05-00495-CV, 2006 WL 1428857, at *1 (Tex. App.—Houston
[1st Dist.] 2006, no pet.) (mem. op.) (“A signed, written judgment or order is, therefore, an
absolute prerequisite to this Court’s exercise of appellate jurisdiction.”). “The court of appeals
lacks jurisdiction over an interlocutory appeal authorized by statute when the trial court has not
signed a written order.” Archer, 2016 WL 519632, at *3.
        A judge’s notes is “not the kind of document that constitutes a judgment, decision[,] or
order from which an appeal may be taken.” Lares v. Muñiz, No. 04-20-00047-CV, 2020 WL
2441423, at *1 (Tex. App.—San Antonio May 13, 2020, no pet.) (mem. op.) (internal quotation
marks and alterations omitted). “[J]udge’s notes are for his or her own convenience and form no
part of the record.” In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.).
Accordingly, “judge’s notes contained in the clerk’s record do not constitute a final order.” In re
L.H., No. 04-13-00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013,
no pet.) (mem. op.).
        Because the clerk’s record does not contain a signed appealable order, it appears we do
not have jurisdiction over this appeal. We therefore ORDER appellant to file a response on or
before October 10, 2022 showing cause why this appeal should not be dismissed for lack of
jurisdiction. If appellant fails to satisfactorily respond within the time provided, the appeal will
be dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to
establish this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must
notify the clerk of this court that such a request was made. All deadlines in this matter are
suspended until further order of the court.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court